Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: connecting means (22) in claim 5.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "mat-like" in line 3.  This limitation renders the claim indefinite because it fails to clearly set forth how the connecting means is like a mat.  Overall, using the term “like” in the claim(s) fails to define what parts or features would be used with the connecting means.  Furthermore, it is not clear how “like” a mat the claimed element must be.  (While this phrase may be suitable throughout the specification, its use in the claim is unclear.)

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alfmeier (DE 20 2017 103 162). (Citations to paragraphs in the English translation are referenced below.)
Claim 1- Alfmeier discloses a motor vehicle seat (1) having a seat region, in particular a backrest (2) or a seat part (3), wherein at least one fluid-filled hollow body (5a) connected to a first fluid inlet (6) and outlet conduit (ambient atmosphere, pg. 4- ¶ 39) is arranged in the seat region, wherein the at least one hollow body (5a) is part of a seat displacement device (lumbar support, ¶ 30) and/or a massage device (massaging function, ¶ 30);
wherein the hollow body (5a) is supported by a support device (12) also arranged in the seat region on its side facing away from an occupant sitting in the motor vehicle seat (¶ 31, the support element 13a of the support device 12 is disposed facing the rear side of the seat region behind the hollow body 5a); and 
wherein the support device (12) in turn comprises at least one fluid-filled hollow support body (¶ 36, comprised of intermediate spaces 16a, 16a’) which is arranged in the seat region and is spatially separated from the at least one hollow body (fig. 2A, the fluid-filled hollow support body 16a/16a’ is spatially separated from the hollow body 5a 

Claim 2- Alfmeier discloses the motor vehicle seat according to claim 1, wherein the hollow support body (16a, 16a’) is connected to a second fluid inlet (17) and outlet conduit (ambient atmosphere lines- not shown, ¶ 37) different from the first fluid inlet and outlet conduit and that has no fluid connection to the at least one hollow body.
Claim 3- Alfmeier discloses the motor vehicle seat according to claim 1, wherein the seat region comprises an upholstery (fig. 1-2B show the upholstery) and a seat cover (fig. 4A-B show the cover).
Claim 4- Alfmeier discloses the motor vehicle seat according to claim 3, wherein the at least one fluid-filled hollow body (5a) is arranged in a recess (cavity- shown not designated, ¶ 31) in the upholstery (shown in fig. 2A-B).  
Claim 5- Alfmeier discloses the motor vehicle seat according to claim 1, further comprising multiple hollow bodies (5a, 5b) interconnected by non- fluid-conducting connecting means (fig. 1-2B show that hollow bodies 5a, 5b are disposed in cavities that are interconnected by an intermediate portion of the seat region 2).
Claim 6, as best understood- Alfmeier discloses the motor vehicle seat according to claim 5, the multiple hollow bodies (5a, 5b) are connected to one another in a mat-like manner by means of the connecting means (fig. 1 & 2A show the connecting portion of the seat region has structure that is fully encompassed by the term “mat”).

Claim 8- Alfmeier discloses the motor vehicle seat according to claim 5, wherein a plurality of the multiple hollow bodies (5a, 5b) are grouped together and filled together (fig. 1 shows that each hollow body 5a/5b is comprised of a group of inflatable cells that are filled together, ¶ 30).
Claim 9- Alfmeier discloses the motor vehicle seat according to claim 1, wherein the hollow support body (16a, 16a’) is configured to support all the hollow bodies (5a) of the seat region (fig. 1-2B show that the hollow body 5a is comprised of a group of inflatable cells that are disposed in a cavity- shown not designated, ¶ 31 & 35).
Claim 10- Alfmeier discloses the motor vehicle seat according to claim 1, wherein at least two hollow support bodies (16a/16a’, 16b/16b’) are arranged in a seat region and are configured, independently of one another, to support at least one corresponding hollow body (support body 16a/16a’ supports hollow body 5a, support body 16b/16b’ supports hollow body 5b) in subregions (left and right portions) of the seat region.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636